                                                                                                 Case 2:16-cv-00298-JAD-NJK Document 101
                                                                                                                                     100 Filed 10/12/20
                                                                                                                                               10/09/20 Page 1 of 2



                                                                                             1   DIANA S. EBRON, ESQ.
                                                                                                 Nevada Bar No. 10580
                                                                                             2   E-mail: diana@hkimlaw.com
                                                                                                 JACQUELINE A. GILBERT, ESQ.
                                                                                             3   Nevada Bar No. 10593
                                                                                                 E-mail: jackie@hkimlaw.com
                                                                                             4   KAREN L. HANKS, ESQ.
                                                                                                 Nevada Bar No. 9578
                                                                                             5   E-mail: karen@hkimlaw.com
                                                                                                 KIM GILBERT EBRON
                                                                                             6   7625 Dean Martin Drive, Suite 110
                                                                                                 Las Vegas, Nevada 89139
                                                                                             7   Telephone: (702) 485-3300
                                                                                                 Facsimile: (702) 485-3301
                                                                                             8   Attorneys for SFR Investments Pool 1, LLC
                                                                                             9                              UNITED STATES DISTRICT COURT
                                                                                            10                                       DISTRICT OF NEVADA
                                                                                            11   DITECH FINANCIAL, LLC FKA GREEN                  Case No. 2:16-cv-00298-JAD-NJK
                                                                                                 TREE SERVICING, LLC,
                                                                                            12
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                                       Plaintiff,
KIM GILBERT EBRON




                                                                                            13   vs.                                              Stipulation and Order StayingAND
                                                                                                                                                                               Case Due to
                                                        (702) 485-3300 FAX (702) 485-3301




                                                                                                                                                  NOTICE    OF  SETTLEMENT
                         LAS VEGAS, NEVADA 89139




                                                                                                                                                  Settlement
                                                                                                                                                  STIPULATION     TO STAY PROCEEDINGS
                                                                                            14   HOLLYWOOD HIGHLANDS EAST
                                                                                                 LANDSCAPE MAINTENANCE
                                                                                            15   ASSOCIATION, INC.; NEVADA
                                                                                                 ASSOCIATION SERVICES, INC., SFR
                                                                                            16   INVESTMENTS POOL 1, LLC,
                                                                                            17                         Defendants.

                                                                                            18   SFR INVESTMENTS POOL 1, LLC, a Nevada                          ECF Nos. 98, 100
                                                                                                 limited liability company,
                                                                                            19
                                                                                                                      Counter/Cross-Claimant,
                                                                                            20   vs.
                                                                                            21   DITECH FINANCIAL, LLC FKA GREEN
                                                                                                 TREE SERVICING, LLC; BENEFICIAL
                                                                                            22   MORTGAGE CO. OF NEVADA, a Delaware
                                                                                                 corporation; HENRY DIAZ, an individual; and
                                                                                            23   CORINA DIAZ, an individual,
                                                                                            24                      Counter/Cross-Defendants.
                                                                                            25            PLEASE TAKE NOTICE that Ditech Financial, LLC fka Green Tree Servicing, LLC
                                                                                            26   (“Bank”) and SFR Investments Pool 1, LLC (“SFR”) have reached a global settlement involving
                                                                                            27   multiple properties, including the Property at issue in this case. The settlement will resolve all
                                                                                            28   claims between SFR and Bank.

                                                                                                                                               -1-
                                                                                                 54974221;1
                                                                                                 Case 2:16-cv-00298-JAD-NJK Document 101
                                                                                                                                     100 Filed 10/12/20
                                                                                                                                               10/09/20 Page 2 of 2



                                                                                             1            Based on the confidential settlement agreement, the Bank and SFR have agreed to stay the

                                                                                             2   litigation to allow for SFR to perform a condition precedent to the settlement.

                                                                                             3            Bank and Hollywood Highlands East Landscape Maintenance Association, Inc. (the

                                                                                             4   “Association”) have separately reached a settlement as to Bank's claims against the Association

                                                                                             5   and are in the process of finalizing the settlement agreement.

                                                                                             6            Accordingly, the Bank, SFR and the Association (collectively the “Parties”) hereby

                                                                                             7   stipulate to vacate any pending deadlines, and to stay further proceedings in this case for ninety

                                                                                             8   (90) days to finalize the settlements. The parties further request the court set a deadline for filing

                                                                                             9   a status report regarding the settlement for ninety (90) from the entry of this Stipulation and Order.

                                                                                            10            This request to stay is being made in the interest of preserving judicial resources and, as

                                                                                            11   set forth above, on the basis of a material term of the Settlement Agreement.

                                                                                            12
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                  DATED this 9th day of October, 2020.               DATED this 9th day of October, 2020.
KIM GILBERT EBRON




                                                                                            13    KIM GILBERT EBRON                                  AKERMAN LLP
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            14    /s/ Jason G. Martinez                              /s/ Jamie K. Combs
                                                                                                  JASON G. MARTINEZ, ESQ.                            JAMIE K. COMBS, ESQ.
                                                                                            15    Nevada Bar No. 13375                               Nevada Bar No. 13088
                                                                                                  7625 Dean Martin Drive, Suite 110                  1635 Village Center Circle, Suite 200
                                                                                            16    Las Vegas, Nevada 89139                            Las Vegas, NV 89134
                                                                                                  Attorneys for SFR Investments Pool 1, LLC          Attorneys for Ditech Financial, LLC fka
                                                                                            17                                                       Green Tree Servicing, LLC
                                                                                                  DATED this 9th day of October, 2020.
                                                                                            18    LIPSON NEILSON PC
                                                                                                                                                                     ORDER
                                                                                            19    /s/ Amber M. Williams________________
                                                                                                  KALEB D. ANDERSON, ESQ.
                                                                                            20    Nevada Bar No. 7582                                       Based on the parties' stipulation
                                                                                                  AMBER M. WILLIAMS, ESQ.                           [ECF No. 100] and good cause appearing,
                                                                                            21    Nevada Bar No. 12301
                                                                                                                                                    IT IS HEREBY ORDERED that THIS
                                                                                                  Lipson Neilson PC
                                                                                            22    9900 Covington Cross Drive, Suite 120             ACTION IS STAYED until January 11,
                                                                                                  Las Vegas, NV 89144                               2021, to permit the parties to finalize their
                                                                                            23
                                                                                                  Attorneys for Hollywood Highlands East            settlements. The Bank's motion for partial
                                                                                            24    Landscape Maintenance Association, Inc.           summary judgment [ECF No. 98] is
                                                                                                                                                    DENIED
                                                                                                                                                       IT IS SOwithout  prejudice to its
                                                                                                                                                                 ORDERED.
                                                                                            25                                                      reassertion within 10 days of the stay lifting,
                                                                                            26                                                      in the event that the settlements are not
                                                                                                                                                       ___________________________________
                                                                                                                                                    completed.
                                                                                                                                                       UNITED STATES DISTRICT JUDGE
                                                                                            27
                                                                                                                                                       DATED:  ___________________________
                                                                                                                                                          ________________________________
                                                                                            28
                                                                                                                                                          U.S. District Judge Jennifer A. Dorsey
                                                                                                                                                          Dated: October 12, 2020
                                                                                                                                                 -2-
                                                                                                 54974221;1
